Opinion issued March 12, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00008-CV
                            ———————————
                           ALI YAZDCHI, Appellant
                                         V.
            MAKANSAM INC. D/B/A IDEAL TOWING, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1133779


                          MEMORANDUM OPINION

      Appellant, Ali Yazdchi, attempts to appeal the trial court’s order signed

October 2, 2019. We dismiss the appeal for lack of jurisdiction.

      The Office of Court Administration website lists all vexatious litigants subject

to prefiling orders. See Office of Court Administration, List of Vexatious Litigants
Subject to Prefiling Order, https://www.txcourts.gov/judicial-data/vexatious-

litigants/ (list last updated March 4, 2020); see also TEX. CIV. PRAC. & REM. CODE

§ 11.104(b) (requiring office of court administration to maintain list and post list of

vexatious litigants on agency’s website). Appellant is one such litigant. This list

contains three pre-filing orders concerning appellant: (1) one signed on April 28,

2015 in Ali Yazdchi v. Mike Jones and Sam Adamo, Cause No. 2015-05013, in the

11th District Court of Harris County; (2) another signed on July 10, 2015, with an

amended order signed January 15, 2016, in Ali Yazdchi v. Wells Fargo Bank N.A.,

Cause No. 2015-11585 in the 215th District Court of Harris County; and (3) another

signed on July 15, 2015, in Ali Yazdchi v. BBVA Compass Bank, in Cause No. 2015-

05657, in the 151st District Court in Harris County.            See Office of Court

Administration, List of Vexatious Litigants Subject to Pre-Filing Orders under

Section 11.101, Texas Civil Practice and Remedies Code, available at:

      https://www.txcourts.gov/media/950960/Ali-Yazdchi-Case-No-2015-

05013.pdf;

      https://www.txcourts.gov/media/1278447/Ali-Yazdchi-Case-No-2015-

11585-01_15_2016.pdf;

      https://www.txcourts.gov/media/1029372/Ali-Yazdchi-Case-No-2015-

05657.pdf




                                          2
See also Douglas v. Am. Title Co., 196 S.W.3d 876, 878 n.2 (Tex. App.—Houston

[1st Dist.] 2006, no pet.) (taking judicial notice of Harris County record of vexatious

litigants).

       The Clerk of this Court may not file an appeal presented by a vexatious litigant

subject to a prefiling order unless (1) the litigant first obtains an order from the local

administrative judge permitting the filing or (2) the appeal is from a prefiling order

designating the person a vexatious litigant. See TEX. CIV. PRAC. & REM. CODE

§ 11.103(a), (d). Appellant’s appeal is not an appeal from the prefiling order

designating him a vexatious litigant. Thus, appellant may not proceed with his appeal

unless the local administrative judge permitted this filing.

       This Court issued a notice to appellant advising him that we would dismiss

his appeal unless he responded within 10 days with proof that, before filing the

appeal, he had obtained an order from the local administrative judge permitting the

appeal. Appellant filed a response on February 14, 2020 that was also a Notice of

Representation and Appearance of counsel, advising this Court that he was now

represented by retained counsel, Byron Steele. Appellant asserted that Section

11.103 does not apply because under Section 11.002, the vexatious litigant chapter

is inapplicable to a licensed attorney.

       Section 11.002 states that Chapter 11, concerning vexatious litigants, “does

not apply to an attorney licensed to practice law in this state unless the attorney


                                            3
proceeds pro se.” TEX. CIV. PRAC. & REM. CODE § 11.002(a). However, at the time

appellant filed his notice of appeal he was not represented by counsel. Thus, Chapter

11 and Section 11.103 applied. Because appellant did not obtain an order from the

appropriate local administrative judge permitting the filing of his pro se notice of

appeal, we must dismiss the appeal. See TEX. CIV. PRAC. & REM. CODE § 11.103(a);

Kastner v. Fulco, No. 01–13–00100–CV, 2013 WL 6157392, at *1–2 (Tex. App.—

Houston [1st Dist.] Nov. 21, 2013, no pet.) (dismissing appeal after providing notice

of intent to dismiss because vexatious litigant appellant failed to provide copy of

order permitting filing of appeal); McCray v. Prudential Ins., No. 14–12–00860–

CV, 2012 WL 5586804, at *1 (Tex. App.—Houston [14th Dist.] Nov. 15, 2012, no

pet.) (same).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                         4